JENKINS, Circuit Judge (dissenting).
A common carrier is not under obligation to carry, except on its own line (Atchison, Topeka & Santa Fé Railroad Company v. Denver & New Orleans Railroad Company, 110 U. S. 667, 4 Sup. Ct. 185, 28 L. Ed. 291); but, contracting to go beyond, the carrier may not unjustly discriminate between shippers upon the line beyond. But what is unjust discrimina*364tion? At common law the obligation of the carrier is to exact only a reasonable compensation for the service, and as to the receipt and transportation of goods the carrier must, where the conditions- and circumstances are identical, treat all shippers alike. It .was-doubted, however, if the carrier was bound to make a like charge to-all for the like service. Statutory provisions, both in England and in this country, have pronounced against the giving of undue or unreasonable preference, and the situation under the English statutes and the interstate commerce act in this country is thus summed up-by the Supreme Court:
“In short, the substance of all these decisions is that railway companies-are only bound to give the same terms to all persons alike, under the same-conditions and circumstances, and that any fact which produces an inequality of condition and a change of circumstances justifies an inequality of charge.” Interstate Commerce Commission v. Baltimore & Ohio Railroad Company, 145 U. S. 263, 283, 284, 12 Sup. Ct. 849, 36 L. Ed. 699.
The court also cited approvingly from the opinion of Judge Jackson in the court below ([C. C.] 43 Fed. 49), as follows:
“To come within the inhibition of said section [the interstate commerce act] the differences must be made under like conditions; that is, there must be contemporaneous service in the transportation of like kinds of traffic, under substantially the same circumstances and conditions;” and remarked, “It is not all discriminations or preferences that fall within the inhibition of the statute—only such 'as are unjust or unreasonable.”
See, also, Texas & Pacific Railway Company v. Interstate Commerce Commission, 162 U. S. 197, 16 Sup. Ct. 666, 40 L. Ed. 940. In Western Union Telegraph Company v. Call Publishing Company, 181 U. S. 92, 21 Sup. Ct. 561, 45 L. Ed. 765, the court ruled that where there is a dissimilarity in the service a difference in charge is proper, and no recovery can be had, unless it is shown not merely that there is a difference in the charges, but that the difference is so great as, under dissimilar conditions of service, to show an unjust discrimination, and the recovery must be limited to the amount of the unreasonable discrimination, the court remarking (page 100, 181 U. S., page 564, 21 Sup. Ct., 45 L. Ed. 765):
“All individuals have equal rights, both in respect to service and charges. Of course, such equality of right does not prevent differences in the modes and kinds of service and different, charges based thereon. There is no cast-iron line of uniformity which prevents a charge from being above or below a particular sum, or requires that the service shall be exactly along the same line. But that principle of equality does forbid any difference in charge which is not based upon difference in service, and even when based upon difference of service must have some reasonable relation to the amount of difference, and cannot be so great as to produce an unjust discrimination.”
There can be no undue preference when the conditions constitute an inequality rendering the discrimination just, nor can there be the like service under the statute when the circumstances and conditions are not alike.
The action here was originally brought to recover triple damages under, the Wisconsin statute (Sanb. & B. Ann. St. Wis. § 1798), which prohibits preference “for a like service,” and forbids an unreasonable price, and permits the person aggrieved to recover for unjust discrimination three times the actual damage sustained. The *365-unjust discrimination alleged is (i) the charge of $2 per car when, without charge, the defendants rendered like service to its competitor, ■the tenant of the commercial dock; (2) without charge they rendered ■like service to certain lumber companies and other industries situated upon the same or adjacent docks upon the Omaha branch. The -complaint was amended so that there might be recovery, either under or independently of the statute, of the amount of alleged excessive charges. The two branches of the complaint should be considered ■separately to ascertain the precise circumstances which govern each —to ascertain with respect to the first whether, in the language of the statute, there was a “like service,” and with respect to the second whether the charge made was unreasonable.
Was the service to the tenant of the commercial dock a like service to that rendered the plaintiff? That was on the line of and directly connected with the Wisconsin Central Railroad by a spur track owned and controlled by that company. The plaintiff was located 2,000 feet or more to the west, its plant being connected with the Omaha track by a spur track owned by the proprietor of the dock, running north some 2,300 or 2,400 feet. The service required transportation beyond the line of the road, over the line of the Omaha road, and over the private spur track, necessitating the movement of an engine nearly six miles to place empty cars in position to receive a load and to haul the cars to the track of the defendant, the additional transportation of the cars, and, in addition, the payment to the Omaha Company of 50 cents a car for each loaded car. That surely ought not to be held to be a like service to that rendered to the tenant of .a dock located upon the line of the Wisconsin Central. The conditions were different. Indeed, to require the rendering of the service for the same compensation would be, in my judgment, to compel the Wisconsin Central to discriminate against its own tenant and -against its own property. The service to the plaintiff was rendered at an actual additional outlay paid to the Omaha Company of $1,-•886.00 in addition to the cost of a longer haul. I think the receivers were entitled to exact a reasonable compensation for the additional ■traffic (Walker v. Keenan, 73 Fed. 755, 19 C. C. A. 668; Interstate Commerce Commission v. Chicago, Burlington and Quincy Railroad Company, 186 U. S. 320, 22 Sup. Ct. 824, 46 L. Ed. 1182); and that under the circumstances there can be no claim for unjust discrimination. There is no evidence in this record, as I read it, tending to show- as matter of fact that the charge of $2.00 per car was unreasonable. The price was the regular switching charge at Ash-land, which one railway company exacted of another, and which the plaintiff was required to pay and did pay when it shipped over the Chicago & Northwestern Railway. The charge included the 50 ■cents per car which the Wisconsin Central Railroad paid to the Omaha road. The burden was upon the plaintiff to show that the additional sum was an unreasonable switching charge. Failing any such proof in this record, it is difficult to understand that the trial court could have ruled otherwise than it did upon this branch of the case.
With respect to the other branch, it cannot be said that there is just ground for the charge of discrimination. It is true that granting *366use of like tracks to some shippers and denying the use of them to others, the circumstances and conditions being substantially similar, constitutes unjust discrimination. But the other tenants of the docks, which were in part occupied by the plaintiff, were not in the same business, but dealt in lumber, lime, salt, cement, and like products. These products were a different class of goods from coal, paid higher rates of transportation, and with respect to them there was keener competition. The tariff freight on lumber was 16 cents per hundred pounds, on salt cents per hundred pounds, on cement 6% cents, on lime 18 cents, on sewer-pipe 5 cents, while the freight on coal was 50 cents per gross ton. There was upon these docks no other dealer in coal. That the receivers made no switching charge to these other industries cannot avail the plaintiff; for, in view of the character of the freight and the competition with other roads, it could properly waive the charge without the imputation of discrimination against the plaintiff. There was therefore no discrimination under the statute, so that the only question remaining is whether the charge was reasonable or unreasonable. In so far as it was unreasonable, the plaintiff could, probably, under the statute which it invoked, recover to the extent that it was unreasonable, and, the proof therein failing, I think the trial court was correct in directing a verdict.